Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (“Agreement”) is made and entered into as of
January 22, 2016, by and between Frederick S. Koury (“Employee”) and Pentair
Management Company, on behalf of itself, its predecessors, subsidiaries and
affiliated entities (collectively, the “Company”).

1. Separation Payment and Other Benefits. Provided Employee has strictly
complied with his obligations under Section 5 during the Transition Period (as
hereinafter defined), and further provided that Employee does not exercise his
right of rescission under Section 8, and further provided that Employee signs
and delivers to the Company the Post-Employment Release of Claims in the form
attached hereto as Exhibit A (the “Release”) no later than twenty-one (21) days
following the Separation Date (as hereinafter defined) and has not rescinded the
Release as provided therein, the Company shall pay Employee the sum of
$2,358,290.00, less applicable withholdings (the “Separation Payment”). The
Separation Payment shall be paid in two installments as follows: (a) the first
installment of $1,169,145.00, less withholdings, to be paid within twenty
(20) days following Employee’s signature and delivery of the Release to the
Company, and (b) provided Employee has remained in full compliance with the
provisions of Section 11 at all times through January, 2017, the second
installment of $1,189,145.00, less withholdings, to be paid to Employee on or
about February 1, 2017. The parties acknowledge that the first installment of
the Separation Payment shall be inclusive of Employee’s accrued and unused
vacation. Employee expressly understands and agrees that he is not entitled to
any other payments for any accrued and/or unused vacation. Further, provided
Employee does not exercise his right of rescission under Section 8, the Company
will pay to Employee an additional lump sum of $42,950 less applicable
withholdings (the “COBRA Subsidy”), which Employee may use toward the cost of
future health insurance premiums or for other purposes. The COBRA Subsidy will
be paid to Employee at the same time the first installment of the Separation
Payment is made.

Employee will not receive a bonus award for the 2015 year under the Pentair
Management Incentive Plan (“MIP”). Employee shall not be eligible for any
payment under the MIP for the 2016 year.

The parties acknowledge that Employee will receive pay for his accrued and
unused vacation remaining (if any) as of the Separation Date (as defined in
Section 5) with or without this Agreement. Employee understands and agrees that,
except as provided above and in Section 10 below, he has no rights to or claims
under any other bonus or incentive compensation plans of any type, including,
but not limited to, the Pentair Management Incentive Plan, the Omnibus Stock
Incentive Plan, the 2008 Omnibus Stock Incentive Plan, the 2012 Stock and
Incentive Plan, the Flexible Perquisite Plan, the Pentair plc Employee Stock
Purchase and Bonus Plan, the Pentair, Inc. Supplemental Executive Retirement
Plan (together with its predecessors, the “SERP”), the Pentair Inc. Restoration
Plan (together with its predecessors, the “Restoration Plan”), the Pentair Inc.
Deferred Compensation Plan (referred to as the “Sidekick Plan”), the Pentair,
Inc. Retirement Savings and Stock Incentive Plan (the “401(k) Plan”), the
Pentair, Inc. Pension Plan (the “Pension Plan”) or any successor plans thereto,
or any plans of employers acquired by the Company with respect to options,
restricted stock, restricted stock units or performance units. The Omnibus Stock
Incentive Plan, the 2008 Omnibus Stock Incentive Plan,

 

1



--------------------------------------------------------------------------------

the 2012 Stock and Incentive Plan, or any successor plans thereto, and any other
plans of employees required by the Company under which Employee holds vested or
unvested options, restricted stock, restricted stock units or performance units,
are in the aggregate called the “Pentair Equity Plans” and the document(s)
establishing the terms and conditions of the grants under the Pentair Equity
Plans are called the “Terms & Conditions” in this Agreement. Provided Employee
does not exercise his right of rescission under Section 8, the Company agrees
that Employee’s options, restricted stock, restricted stock units or performance
units under the Pentair Equity Plans, if any, will be treated in accordance with
Section 10 of this Agreement.

Provided Employee does not exercise his right of rescission under Section 8, the
Company shall reimburse Employee up to a maximum amount of $15,000.00 for the
actual fees and expenses of consultants and/or legal or accounting advisors
(“Service Providers”) engaged by Employee to advise Employee as to matters
relating to this Agreement (“Legal Fee Reimbursement”). Employee shall not
personally pay for the fees and expenses of such Service Providers. Rather
payment for the Legal Fee Reimbursement shall be made by the Company directly to
Service Providers by the later of: (i) fourteen (14) days following the
expiration of the rescission period under Section 8, or (ii) fourteen (14) days
following Employee’s presentation to the Company of the invoices for the
services rendered. Any fees or expenses that are not submitted to Company by
Employee within six months of the Separation Date shall be ineligible for the
Legal Fee Reimbursement, and Employee shall remain solely responsible to pay for
such untimely submitted fees and expenses.

2. Discharge of Claims. In exchange for the benefits provided in this Agreement,
Employee, on behalf of himself, his agents, representatives, attorneys,
assignees, heirs, executors, and administrators, hereby covenants that he will
not sue and hereby releases and forever discharges the Company, and its past and
present employees, agents, insurers, officials, officers, directors, divisions,
parents (including Pentair plc), subsidiaries, predecessors and successors, and
all affiliated entities and persons, and all of their respective past and
present employees, agents, insurers, officials, officers, and directors from any
and all claims and causes of action of any type arising, or which may have
arisen, out of or in connection with his employment or the separation of his
employment with the Company, including but not limited to claims, demands or
actions arising under demands or actions arising under the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967 as amended by the Older Workers Benefit Protection Act, the Equal Pay
Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, the Fair Credit Reporting Act, the Vocational
Rehabilitation Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Lily Ledbetter
Fair Pay Act of 2009, the Americans with Disabilities Act, the Rehabilitation
Act of 1973, the Genetic Information Nondiscrimination Act, the Immigration
Reform and Control Act of 1986, the Civil Rights Act of 1991, the Occupational
Safety and Health Act, the Consumer Credit Protection Act, the American Recovery
and Reinvestment Act of 2009, the Asbestos Hazard Emergency Response Act,
Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act, the Minnesota Human Rights Act, the Minnesota Equal Pay
for Equal Work Law, the Minnesota Fair Labor Standards Act, the Minnesota Labor
Relations Act, the Minnesota Occupational Safety and Health Act, the Minnesota
Criminal

 

2



--------------------------------------------------------------------------------

Background Check Act, the Minnesota Lawful Consumable Products Law, the
Minnesota Smokers’ Rights Law, the Minnesota Parental Leave Act, the Minnesota
Adoptive Parent Leave Law, the Minnesota Whistleblower Act, the Minnesota Drug
and Alcohol Testing in the Workplace Act, the Minnesota Consumer Reports Law,
the Minnesota Victim of Violent Crime Leave Law, the Minnesota Domestic Abuse
Leave Law, the Minnesota Bone Marrow Donation Leave Law, the Minnesota Military
and Service Leave Law, the Minnesota Minimum Wage Law, the Minnesota Drug and
Alcohol Testing in the Workplace Act, Minn. Stat. 176.82, Minnesota Statutes
Chapter 181, the Minnesota Constitution, Minnesota common law, and all other
applicable state, county and local ordinances, statutes and regulations.
Employee further understands that this discharge of claims extends to, but is
not limited to, all claims which he may have as of the date of this Agreement
based upon statutory or common law claims for defamation, libel, slander,
assault, battery, negligent or intentional infliction of emotional distress,
negligent hiring or retention, breach of contract, retaliation, whistleblowing,
promissory estoppel, fraud, wrongful discharge, or any other theory, whether
legal or equitable, and any and all claims for wages, salary, bonuses,
commissions, damages, attorney’s fees or costs. Employee acknowledges that this
release includes all claims that he is legally permitted to release, and as
such, does not apply to any vested rights under the Company’s retirement plans,
nor does it preclude him from filing an administrative charge with a government
agency, though he may not recover any damages if he does file such a charge.

3. Confidential Information Acquired During Employment. Employee agrees that he
will continue to treat, as private and privileged, any information, data,
figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, accounting procedures,
formulas, contracts, business partners, alliances, ventures and all other
confidential information which Employee acquired while working for the Company.
Employee agrees that he will not release any such information to any person,
firm, corporation or other entity at any time, except as may be required by law,
or as agreed to in writing by the Company. Employee acknowledges that any
violation of this non-disclosure provision shall entitle the Company to
appropriate injunctive relief and to any damages which it may sustain due to the
improper disclosure.

4. Confidentiality, No Disparaging Remarks. Employee represents and agrees that
he will keep the terms and facts of this Agreement completely confidential, and
that he will not disclose any information concerning this Agreement to anyone,
except for his counsel, tax accountant, spouse or except as may be required by
law or agreed to in writing by the Company or as otherwise required for Employee
to enforce or defend his rights hereunder. Further, subject to Section 13 below,
Employee shall not make any disparaging remarks of any sort or otherwise
communicate any disparaging comments about the Company, its managers, officers
or directors, or about any of the other released persons or entities identified
in Section 2 to any other person or entity. Subject to Section 13 below, the
Company agrees that its senior executives shall not make any disparaging remarks
of any sort or otherwise communicate any disparaging comments about Employee;
provided that nothing in this Section 4 shall be construed to limit or restrict
any employee or officer of the Company from taking any action or making any
statements that such person in good faith reasonably believes is necessary to
fulfill his or her obligations to the Company.

 

3



--------------------------------------------------------------------------------

5. Separation From Employment. Employee’s employment with the Company will end
on March 1, 2016 (“Separation Date”). The parties acknowledge and agree that the
continuation of salary between the date of this Agreement and the Separation
Date (the “Transition Period”), and the Separation Payment, includes (and
exceeds) pay in lieu of notice in satisfaction of all contractual and other
legally required notices. Employee will fully cooperate with the Company during
the Transition Period, including making himself available to respond to
questions to ensure the smooth transition of duties and responsibilities.
Provided Employee complies with his obligations under this Section 5, he shall
have the right to sign the Release after the Separation Date (but no later than
twenty-one (21) days after the Separation Date.) Effective upon the Separation
Date, Employee is deemed to resign from all positions of any nature held with
respect to the Company, its affiliates, or any of their benefit plans.

6. Cooperation and Certification. At the request of the Company following the
Separation Date, Employee will cooperate with the Company, with Pentair plc and
with any affiliate of Pentair plc in any claims or lawsuits where Employee has
knowledge of the facts. Nothing in this Agreement prevents Employee from
testifying at an administrative hearing, arbitration, deposition or in court in
response to a lawful and properly served subpoena, nor does it preclude Employee
from filing an administrative charge with a government agency or cooperating
with a government agency in connection with an administrative charge (though he
may not recover damages or receive any relief if he does file such a charge as
noted in Section 2 above). Employee certifies, warrants and represents that he
has faithfully discharged his role with the Company at all times during his
employment. Employee further certifies, warrants and represents that he is
unaware of any actual or potential violations of law by the Company, Pentair
plc, or any affiliate of Pentair plc.

7. No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any entity or person, and shall not be admissible in any proceeding as
evidence of liability or wrongdoing by anyone.

8. Notification of Release and Right to Rescind. This Agreement contains a
release of certain legal rights which Employee may have, including rights under
the Age Discrimination in Employment Act and the Minnesota Human Rights Act.
Employee has been advised that he should consult with an attorney regarding such
release and other aspects of this Agreement before signing this Agreement.
Employee understands that he may nullify and rescind this entire Agreement at
any time within the next fifteen (15) days from the date of signature below by
indicating his desire to do so in writing and delivering that writing to the
Company c/o Jörg H. Kasparek, Vice President, Executive Rewards, Pentair plc,
Suite 600, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand or by
certified mail. Employee further understands that if he rescinds this Agreement
on a timely basis, the Company will not be bound by the terms of this Agreement,
and, in such event, Employee will have no right to receive or right to retain
the financial benefits conferred under this Agreement, except as specifically
provided herein.

9. Outplacement. Provided Employee signs this Agreement and does not exercise
his right of rescission under Section 8 herein, then the Company shall pay for
outplacement services provided by the vendor selected by the Company to the
extent such services are actually utilized by Employee within one (1) year
following the Separation Date and to the extent the cost

 

4



--------------------------------------------------------------------------------

does not exceed $48,000.00. In lieu of outplacement services, Employee may elect
to receive a cash payment in the amount of $48,000.00, less applicable
withholdings, by informing the Company in writing of such election within
fifteen (15) days of the execution of this Agreement; if Employee makes such a
timely election, Company will provide the payment to him within sixty (60) days
of the Separation Date.

10. Restricted Stock Units, Performance Units and Stock Options under Pentair
Equity Plans; Retirement Plans. Provided Employee does not exercise his right of
rescission under Section 8, if Employee has unvested awards under the Pentair
Equity Plans, the Company agrees to treat Employee’s unearned restricted stock
units, performance units, and nonqualified stock options and incentive stock
options, or other accrued benefits under the Pentair Equity Plans as follows:

 

  i. Restricted Stock Units. Employee’s unvested restricted stock units under
the Pentair Equity Plans, if any, shall be treated by the Company as fully and
immediately vested, effective as of the Separation Date. The value of Employee’s
restricted stock units (settled in stock) shall be deposited into Employee’s UBS
account (reduced by applicable withholdings) within one month following the
Separation Date, or if later, within fourteen (14) days of the expiration of the
rescission period under Section 8; provided, however, that if Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) and if the
Restricted Stock Units would be considered deferred compensation under
Section 409A, then the shares (reduced by applicable withholdings) will be
deposited six months following the Separation Date.

 

  ii. Performance Units. Employee shall be entitled to the performance units and
the value of such performance units (settled in cash), based upon the Company
actual performance and actual achievement of the performance goals established
under the applicable Pentair Equity Plans for the performance units. The cash
value of the performance units shall be paid to Employee (reduced by applicable
withholdings) by the Company within one month following the end of the original
performance period of the award or if later, within fourteen (14) days of the
expiration of the rescission period under Section 8.

 

  iii. Options. Employee’s unvested stock options under the Pentair Equity
Plans, if any, shall remain outstanding (the “Outstanding Options”) and vest in
accordance with the terms of the particular grant or award under the Pentair
Equity Plans or applicable Terms & Conditions under the earlier of the
expiration date of the award or the fifth anniversary of the Separation Date.
The Outstanding Options may be exercised by Employee until the earlier of the
expiration date of the particular award or within five (5) years after the
Separation Date, at the time and in the manner permitted under the terms of the
applicable Pentair Equity Plan and the applicable Terms & Conditions. Five
(5) years after the Separation Date, all Outstanding Options unexercised by
Employee shall be forfeited. Employee’s stock options under the Pentair Equity
Plans that had vested prior the Separation Date (the “Previously Vested
Options”) may be exercised by Employee at any time in accordance with the time
and in the manner permitted under the terms of the applicable Pentair Equity
Plan without regard to whether he signs this Agreement. The Previously Vested
Options shall expire and become non-exercisable in accordance with the terms of
the applicable Pentair Equity Plan and the Terms & Conditions without regard to
whether Employee signs this Agreement.

 

5



--------------------------------------------------------------------------------

As for Employee’s incentive stock options, they are eligible for preferential
tax treatment if exercised within a period of ninety (90) days following the
Separation Date, and if exercised more than ninety (90) days following the
Separation Date, they will be taxed as ordinary income upon exercise.

 

  iv. Retirement Plans. The Employee shall be entitled to receive payments under
the Sidekick Plan, the SERP, the Restoration Plan, the Pension Plan and the
401(k) Plan (collectively, the “Retirement Plans”), without regard to whether
Employee signs this Agreement. Payment or distributions to Employee under the
Retirement Plans will be made in accordance with the terms of the applicable
Retirement Plan documents, distribution elections, Internal Revenue Code
regulations, or the Employee Retirement Income Security Act of 1974, including
the requirement that if Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and if payments under the Retirement Plans would be
considered deferred compensation under Section 409A, then the value (reduced by
applicable withholdings) will be paid or begin to be paid no sooner than six
months following the Separation Date.

Employee acknowledges that it is Employee’s responsibility to review his
personal UBS OneSource account and take action prior to the expiration dates for
each grant.

11. Narrow Post-Employment Restrictions.

(a) Definitions. For the purpose of Section 11 of this Agreement, the following
definitions shall apply:

The Business. The “Business” means each of the business segments, business
units, and subsidiary operations of Pentair plc and its subsidiary entities and
affiliates on a global basis. The parties acknowledge that due to Employee’s
executive position and global duties and responsibilities on behalf of Pentair
plc and the Company: (i) he is familiar with all business segments and business
units of Pentair plc; (ii) he has been materially involved in all business
segments and business units of Pentair plc on a global basis; and (iii) he has
received lucrative financial benefits as a result of his exposure to and
involvement in all business segments and business units of Pentair plc on a
global basis.

Competitor. “Competitor” means any economic concern, whether an entity or a
person, that competes against the Business in any geographic market where the
Company, Pentair plc or any of its affiliates does business.

Throughout his employment in the Business, both with the Company as a Pentair
affiliate and with any predecessor owner of any part of the Business, Employee
became intimately familiar with trade secrets, know-how, business strategies,
marketing strategies, product development, proprietary information and
confidential information concerning the Business and concerning the operations
of the Company, Pentair plc and its affiliates (collectively, the “Pentair

 

6



--------------------------------------------------------------------------------

Entities”). As a result of Employee’s intimate familiarity with the proprietary
and confidential information regarding the Business, Employee acknowledges and
agrees that he would be able to engage in unfair competition vis-à-vis the
Pentair Entities in the event he were to: (i) become employed by or otherwise
involved in any way with a Competitor; (ii) solicit or accept competitive
business from customers of the Pentair Entities; or (iii) solicit employees of
the Pentair Entities. Accordingly, Employee agrees to the narrow post-employment
restrictions set forth in Sections 11(b) and 11(c) below.

(b) Non-Competition. Employee agrees that for a twenty-four (24) month period
following the Separation Date, he will not (whether in his individual capacity
or as an agent of a third party) become employed by, consult with, obtain an
ownership interest in, render services to, or have any competitive involvement
with a Competitor in any market in the world where Pentair plc or its affiliates
are conducting the Business.

(c) Non-Solicitation. Employee agrees that for a twenty-four (24) month period
following the Separation Date, he will not, for himself or for any third party,
directly or indirectly, (i) solicit or accept competitive business from any
customer of the Pentair Entities, or (ii) solicit any employee of the Pentair
Entities for the purpose of hiring such person or otherwise entice, induce or
encourage, directly or indirectly, any such employee to leave his or her
employment with any of the Pentair Entities.

The parties acknowledge and agree that the requirement in Section 11(c)(ii)
which prohibits Employee from directly or indirectly soliciting or otherwise
enticing, inducing or encouraging any employee of the Pentair Entities to leave
his or her employment is intended to prohibit and shall prohibit, without
limitation, Employee from doing any of the following: (a) solicit for hire or
solicit for retainer as an independent consultant or as contingent worker any
employee of any of the Pentair Entities; (b) participate in the recruitment of
any employee of any of the Pentair Entities, such as through interviewing;
(c) serve as a reference for an employee of the Pentair Entities; (d) offer an
opinion regarding the candidacy as a potential employee, independent consultant
or contingent worker of an individual employed by the Pentair Entities;
(e) assist or encourage any third party to pursue an employee of the Pentair
Entities for potential employment, independent consulting or contingent worker
opportunities; or (f) assist or encourage any employee of the Pentair Entities
to leave the Pentair Entities in order to be an employee, independent consultant
or contingent worker for a third party.

(d) Reasonableness and Notice. Employee agrees that in light of the money and
benefits conferred to him under this Agreement, the narrow nature of the
restrictive covenants imposed under Sections 11(b) and 11(c) are reasonable and
will not result in any hardship to him. Further, Employee acknowledges and
agrees that his breach of any obligation under this Section 11 would cause
irreparable harm to the Company, Pentair plc and/or to its affiliates and that
such harm may not be compensable entirely with monetary damages. If Employee
violates his obligations under this section, the Company, Pentair plc and its
affiliates may, but shall not be required to, seek injunctive relief and/or any
other remedy allowed at law, in equity, or under this Agreement. Any injunctive
relief sought shall be in addition to and not in limitation of any monetary
relief or other remedies or rights at law, in equity, or under this Agreement.
In connection with any suit at law or in equity under this Agreement, the
Company,

 

7



--------------------------------------------------------------------------------

Pentair plc and its affiliates shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which Employee or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit. Further, in the event of Employee’s breach of Section 11, Employee
shall disgorge the value of all payments and benefits conferred to him by virtue
of this Agreement, including the Separation Payment. In addition to the
foregoing, the Company, Pentair plc and its affiliates shall be entitled to
collect from Employee any reasonable attorney’s fees and costs incurred in
bringing any action against Employee or otherwise to enforce the terms of this
Agreement. The parties agree that it is their intent that the restrictions in
this Section 11 be enforced to the maximum allowable extent or modified to
permit enforcement to the maximum allowable extent under the laws of Minnesota
as determined by a court of appropriate jurisdiction in Minnesota, and the
parties further agree to and acknowledge the sufficiency of the parties’
contacts with the State of Minnesota in order to confer exclusive jurisdiction
of Minnesota courts applying Minnesota law.

Employee agrees that while the restrictive covenants imposed under this
Section 11 are in effect, Employee shall give written notice to the Company
within ten days after accepting any other employment, position, or ownership
interest with any entity that has operations which compete with the operations
of any of the Pentair Entities. Such written notice shall be delivered to the
Company c/o Angela D. Jilek, Senior Vice President, General Counsel & Secretary,
Pentair plc, Suite 600, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand
or by certified mail. Employee agrees that the Company may notify such new
employer, company or corporate entity that Employee is bound by this Agreement
and, at the Company’s election, furnish such employer, company or corporate
entity with a copy of Section 11 of this Agreement.

12. Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, the location of Pentair’s U.S.
headquarters, and shall be construed and enforced thereunder. Any dispute
arising under this Agreement shall be determined exclusively by a Minnesota
court of appropriate jurisdiction, and the parties acknowledge the existence of
sufficient contacts to the State of Minnesota to confer exclusive jurisdiction
upon courts in that state. This Agreement supersedes and replaces all prior oral
and written agreements, understandings, and representations between Employee and
the Company. Specifically, the parties agree that this Agreement replaces and
supersedes any rights or claims of Employee under the Key Executive Employment
and Severance Agreement dated December 31, 2008 (as assigned and assumed as of
October 1, 2012, the “KEESA”) and that Employee has no current rights or claims
and shall have no future rights or claims under the KEESA. Employee understands
and agrees that, except as provided in this Agreement, all claims which he has
or may have against the Company and the other released parties are fully
released and discharged by this Agreement. The only claim which Employee may
hereafter assert against the Company or any of the other released parties is
limited to an alleged breach of this Agreement. Finally, notwithstanding any
other provision herein, this Agreement is not intended to affect any vested
rights under the Retirement Plans, nor will this Agreement alter in any way the
terms and conditions of Employee’s rights under the Retirement Plans as all such
terms and conditions (including the condition that Employee honor all
restrictive covenants set forth in the Retirement Plans) shall continue in full
force and effect following the execution of this Agreement.

 

8



--------------------------------------------------------------------------------

13. Administrative Charges, Investigations, and Proceedings. Nothing in this
Agreement limits Employee’s ability to bring an administrative charge with the
Equal Employment Opportunity Commission (“EEOC”) or a comparable state agency,
but Employee expressly waives and releases any right to recover any type of
personal relief from the Company and the other parties released under Section 2
above, including monetary damages or reinstatement, in any administrative action
or proceeding, whether state or federal, and whether brought by Employee,
brought as a class or collective action, or brought on Employee’s behalf by an
administrative agency, related in any way to the matters released herein. The
restrictions in Section 4 regarding non-disparagement do not apply in connection
with any charge filed with a government agency, any disclosure to a government
agency or any participation in a government investigation. Furthermore, nothing
in this Agreement prohibits Employee from reporting possible violations of
federal or state law or regulation to any government agency or entity, including
but not limited to the EEOC, Department of Justice, Securities and Exchange
Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of law.
Employee does not need prior authorization of the Company to make any such
reports or disclosures and is not required to notify the Company that he has
made such reports or disclosures.

14. Return of Company Property. Employee covenants, warrants and represents that
he has returned any and all Company property that was ever in his possession or
under his control to the Company prior to his signature of this Agreement, and
this covenant, warranty and representation expressly extends to (but is not
limited to) security card, keys, codes, materials, books, files, laptop computer
and cell phone. The Company agrees that it will convey to Employee all right and
interest in the Company ipad and cell phone used by Employee during his
employment and currently in his possession; provided that Employee first returns
such equipment to the Company for the purpose of removing all information and
data from it.

15. Taxes. Some or all of the payments made under or pursuant to this Agreement
may be subject to Section 409A of the Internal Revenue Code of 1986. The Company
makes no representation or warranties with respect to the application of such
section to such payments. Employee is solely responsible for any federal, state
or local income taxes and other taxes imposed on him with respect to such
payments, whether by reason of Section 409A or otherwise. Company shall be
entitled to withhold on and report the making of such payments as may be
required by law as determined in the reasonable discretion of the Company.

16. Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any party, including the party who prepared it. With the
exception of Section 2, if one or more of the provisions of this Agreement shall
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining provisions contained in this Agreement will
not in any way be affected or impaired. If Section 2 shall in part or in whole
be invalid, illegal or unenforceable in any respect, the Company may at its
option void the remainder of this Agreement, including the obligation to pay
Employee the Separation Payment. Any portions of this Agreement found by a court
of competent jurisdiction to be invalid, illegal, overly broad or unenforceable
in any respect shall be revised to the minimum amount necessary in order to be
valid and enforceable.

 

9



--------------------------------------------------------------------------------

17. Employee Understands the Terms of this Agreement. Other than stated herein,
Employee warrants that (a) no promise or inducement has been offered for this
Agreement; (b) this Agreement is executed without reliance upon any statement or
representation of the Company or its representatives concerning the nature and
extent of any claims or liability therefor, if any; (c) Employee is legally
competent to execute this Agreement and accepts full responsibility therefor;
(d) the Company has advised Employee to consult with an attorney, and Employee
has had a sufficient opportunity to consult with an attorney; (e) the Company
has allowed Employee twenty-one (21) days within which to consider this proposed
Agreement; and (f) Employee fully understands this Agreement and has been
advised by counsel (or has consciously chosen not to seek counsel) of the
consequences of signing this Agreement. The parties acknowledge and agree that
if Employee has not signed this proposed Agreement within the twenty-one
(21) day period following the Company’s presentation of the offer of this
Agreement to Employee, then the offer of this Agreement shall expire by its own
terms and be of no further force or effect without any further action required
on the part of the Company.

 

      EMPLOYEE Dated:  

January 27, 2016

   

/s/ Frederick S. Koury

Dated:  

January 27, 2016

    PENTAIR MANAGEMENT COMPANY       By  

/s/ Randall J. Hogan

      Its  

Chairman and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Post-Employment Release of Claims. Employee, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants he will not sue and hereby releases and forever discharges
Pentair Management Company (the “Company”), the past and present employees,
agents, insurers, officials, officers, directors, divisions, parents (including
Pentair plc), subsidiaries, predecessors and successors of the Company, and
their past and present employees, agents, insurers, officials, officers,
directors, divisions, parents (including Pentair plc), subsidiaries and
successors, and all affiliated entities and persons, and all of their respective
past and present employees, agents, insurers, officials, officers, and directors
from any and all claims and causes of action of any type arising, or which may
have arisen, out of or in connection with his employment or the separation of
his employment with the Company, including but not limited to claims, demands or
actions arising under the National Labor Relations Act, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the
Dodd–Frank Wall Street Reform and Consumer Protection Act, the Fair Credit
Reporting Act, the Vocational Rehabilitation Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Lily Ledbetter Fair Pay Act of 2009, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act of 1986, the Civil
Rights Act of 1991, the Occupational Safety and Health Act, the Consumer Credit
Protection Act, the American Recovery and Reinvestment Act of 2009, the Asbestos
Hazard Emergency Response Act, Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act, the Minnesota Human Rights Act,
the Minnesota Equal Pay for Equal Work Law, the Minnesota Fair Labor Standards
Act, the Minnesota Labor Relations Act, the Minnesota Occupational Safety and
Health Act, the Minnesota Criminal Background Check Act, the Minnesota Lawful
Consumable Products Law, the Minnesota Smokers’ Rights Law, the Minnesota
Parental Leave Act, the Minnesota Adoptive Parent Leave Law, the Minnesota
Whistleblower Act, the Minnesota Drug and Alcohol Testing in the Workplace Act,
the Minnesota Consumer Reports Law, the Minnesota Victim of Violent Crime Leave
Law, the Minnesota Domestic Abuse Leave Law, the Minnesota Bone Marrow Donation
Leave Law, the Minnesota Military and Service Leave Law, the Minnesota Minimum
Wage Law, the Minnesota Drug and Alcohol Testing in the Workplace Act, Minn.
Stat. 176.82, Minnesota Statutes Chapter 181, the Minnesota Constitution,
Minnesota common law, all other applicable state, county and local ordinances,
statutes and regulations. Employee further understands that this discharge of
claims extends to, but is not limited to, all claims which he may have as of the
date of this Release based upon statutory or common law claims for defamation,
libel, slander, assault, battery, negligent or intentional infliction of
emotional distress, negligent hiring or retention, breach of contract,
retaliation, whistleblowing, promissory estoppel, fraud, wrongful discharge, or
any other theory, whether legal or equitable, and any and all claims for wages,
salary, bonuses, commissions, damages, attorney’s fees or costs. Employee
acknowledges that this release includes all claims that he is legally permitted
to release, and as such, does not apply to any vested rights under the Company’s
retirement plans, nor does it preclude him from filing an administrative charge
of discrimination, though he may not recover any damages or receive any relief
if he does file such a charge.

 

11



--------------------------------------------------------------------------------

Rescission. Employee understands he may not sign this two-page of release of
claims (“Release”) prior to his separation of employment with the Company.
Employee further understands that he may nullify and rescind this Release at any
time within fifteen (15) days from the date of signature below by indicating his
desire to do so in writing and delivering that writing to Angela D. Jilek,
Senior Vice President, General Counsel & Secretary, Pentair plc, Suite 600, 5500
Wayzata Boulevard, Golden Valley, MN 55416, by hand or by certified mail.
Employee further understands that if he rescinds this Release on a timely basis,
then the Company will have no obligation to pay him any of the monies or
benefits under the Separation Agreement to which this Release was attached as
Exhibit A which were conditioned upon Employee signing and not rescinding this
Release. Employee warrants that except as provided in the Separation Agreement,
(a) no promise or inducement has been offered for this Release; (b) this Release
is executed without reliance upon any statement or representation of the Company
or its representatives concerning the nature and extent of any claims or
liability therefor, if any; (c) Employee is legally competent to execute this
Release and accepts full responsibility therefor; (d) the Company has advised
Employee to consult with an attorney; (e) the Company has allowed Employee at
least twenty-one (21) days within which to consider this Release; and
(f) Employee fully understands this Release and has had a sufficient opportunity
to be advised by counsel of the consequences of signing this Release.

 

      EMPLOYEE Dated:  

 

   

 

 

12